                                                                            E-FILED
                                           Wednesday, 27 February, 2019 01:51:48 PM
                                                       Clerk, U.S. District Court, ILCD

          IN THE UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF ILLINOIS
                  SPRINGFIELD DIVISION

A-1 PACKAGING SOLUTIONS, INC.,      )
                                    )
     Plaintiff,                     )
                                    )
     v.                             )           No. 17-CV-2205
                                    )
RFID RESOLUTION TEAM, INC. d/b/a )
FIREFLY RFID SOLUTIONS, a North     )
Carolina Corporation, JOUKO         )
LAHEPELTO, Individually,            )
DR. WILLIAM DAVIDSON, Individually, )
and JAN SVOBODA, Individually,      )
                                    )
     Defendants.                    )
___________________________________ )
FIREFLY RFID SOLUTIONS, INC.,       )
                                    )
     Counter-Plaintiff,             )
                                    )
     v.                             )
                                    )
A-1 PACKAGING SOLUTIONS, INC.,      )
                                    )
     Counter-Defendant.             )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motions to Dismiss filed

by Dr. William Davidson (d/e 45) and RFID Resolution Team Inc.

d/b/a Firefly RFID Solutions (Firefly), Jouko Lahepelto, and Jan


                           Page 1 of 22
Svoboda (d/e 47).1 Defendants seek to dismiss various Counts of

the Second Amended Complaint filed by Plaintiff A-1 Packaging

Solutions, Inc. The Motions are GRANTED IN PART and DENIED

IN PART. Counts IV, V, and VI against Davidson are DISMISSED.

Count V against Lahepelto and Svoboda is DISMISSED.

                    I. PROCEDURAL BACKGROUND

      The dispute in this case arises from an alleged agreement

between Plaintiff and Firefly for the design and installation of a

RFID (Radio Frequency Identification) Tracking System of Plaintiff’s

customer, Fiberteq, LLC, located in Danville, Illinois.

On September 15, 2017, Plaintiff filed the original complaint. On

October 5, 2017, Plaintiff filed a seven-count amended complaint.

Defendants filed motions to dismiss.

      In May 2018, United States District Judge Colin S. Bruce

granted in part and denied in part the motions to dismiss. Order

(d/e 40). Specifically, the Court dismissed the tortious inference

claim brought against Davidson and the deceptive trade practices

claim as to all of the defendants. The Court also dismissed the



1Although Firefly filed a Counter-Complaint against A-1 Packaging Solutions,
Inc., the Court will simply refer to the parties as “plaintiff” and “defendant(s).”
                                 Page 2 of 22
quantum meruit and unjust enrichment claims because Plaintiff

expressly alleged the existence of a contract within those counts.

     In June 2018, Plaintiff filed a Second Amended Complaint.

Defendants filed motions to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6). On November 7, 2018, Judge Bruce

recused himself from participation in this matter, and the case was

reassigned to the undersigned judge.

                       II. LEGAL STANDARD

     A motion under Rule 12(b)(6) challenges the sufficiency of the

complaint. Christensen v. Cnty. of Boone, Ill., 483 F.3d 454, 458

(7th Cir. 2007). To state a claim for relief, a plaintiff need only

provide a short and plain statement of the claim showing he is

entitled to relief and giving the defendant fair notice of the claims.

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

     When considering a motion to dismiss under Rule 12(b)(6),

the Court construes the complaint in the light most favorable to

the plaintiff, accepting all well-pleaded allegations as true and

construing all reasonable inferences in plaintiff’s favor. Id.

However, the complaint must set forth facts that plausibly

demonstrate a claim for relief. Bell Atlantic Corp. v. Twombly, 550
                             Page 3 of 22
U.S. 544, 547 (2007). A plausible claim is one that alleges factual

content from which the Court can reasonably infer that the

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Merely reciting the elements of a cause

of action or supporting claims with conclusory statements is

insufficient to state a cause of action. Id.

               III. FACTS ALLEGED IN THE SECOND
                       AMENDED COMPLAINT

     The following facts come from the Second Amended

Complaint and are accepted as true at the motion to dismiss stage.

Tamayo, 526 F.3d at 1081.

     Plaintiff is a corporation that selects and provides RFID

(Radio Frequency Identification) technologies from more than 170

manufacturers to provide comprehensive solutions for customers.

Fiberteq hired Plaintiff to design a custom asset and inventory

tracking system for Fiberteq’s facility in Danville, Illinois. Plaintiff

considered manufacturers of the relevant technology that would be

needed to complete the technology and reached out to potential

subcontractors and suppliers.




                              Page 4 of 22
     Defendant Davidson, who was at that time the Chief

Technology Officer at Firefly, and Defendant Svoboda, the

President of Firefly, made numerous claims and commitments to

Plaintiff about Firefly’s experience, capabilities, and ability to

deliver products and services on a timely basis. In March 2015,

Defendant Davidson told Plaintiff that Firefly had expertise in RFID

hardware, deployments, and integration and had the capability to

build custom software for Plaintiff. In May 2015, a representative

of Plaintiff explained to Defendant Davidson that Plaintiff needed to

own the software created. Davidson agreed that Firefly would

transfer ownership rights in any software created in connection

with the Fiberteq project.

     Based on Davidson’s representations, Plaintiff retained Firefly

to assist in designing an RFID system for Fiberteq. Plaintiff paid

for Firefly to provide a site assessment at Fiberteq’s facility. After

the visit, Davidson prepared a proposal for implementing a system

that Firefly represented could satisfy Fiberteq’s needs and provided

a quote of costs for the Fiberteq installation.

     Firefly was responsible for selecting all solutions to be used in

the applications. Davidson proposed a solution premised upon the
                             Page 5 of 22
use of Convergence Systems Ltd. hardware and software.

Davidson stated that he previously used Convergence Systems Ltd.

at an installation for General Electric and affirmed that Firefly had

the technical experience to complete the project.

     Plaintiff used Firefly’s quote to provide Fiberteq with a final

proposal. In early December 2015, Fiberteq awarded Plaintiff the

project to create an asset and inventory tracking system for

Fiberteq’s Danville facility. In reliance on Firefly’s representations

regarding its technical experience, capabilities, and ability to

complete the project in a timely manner, Plaintiff retained Firefly to

provide the hardware, software, installation, training, and

documentation for the Fiberteq project as Firefly previously quoted.

     Fiberteq requested that the installation take place the week of

February 22, 2016. Defendant Davidson stated that Firefly could

meet this deadline. Davidson also stated Firefly needed a 50%

deposit on the hardware to start working on the project with the

remaining funds due upon completion of the project. Plaintiff paid

Firefly $47,579 on December 16, 2015.

     In January 2016, Defendants Svoboda and Davidson stated

that most of the project could be done remotely after the hardware
                             Page 6 of 22
installation and that the installation would take approximately one

week. Multiple times in January and February 2016, Davidson

and Svoboda stated by phone that the installation would take

place the week of February 22, 2016.

     On February 22, 2016, Davidson only performed a second

site assessment and did not install equipment. Over the next

several months, Firefly made numerous representations that

Firefly would start the installation but did not do so.

     On May 2, 2016, Firefly asked for a second deposit. In

reliance on Firefly’s continued misrepresentations regarding

Firefly’s technical experience and ability to implement the project,

Plaintiff paid an additional $28,000.

     Contrary to Firefly’s representations that it could complete

the project in three months, Firefly did not even ship parts of the

hardware until six months after receiving deposits. None of

hardware had any firmware2 in it, and it would not work when it

was received. Moreover, in July 2016, Plaintiff learned that the




2“Firmware is a software program or set of instructions programmed on a
hardware device.” https://techterms.com/definition/firmware (last visited
February 26, 2019).
                               Page 7 of 22
software Firefly was supposed to create for the project had not

been started.

     Contrary to the representations that Firefly had the technical

experience, expertise, and ability to complete the project, Plaintiff

learned after months of working with Firefly that no one at Firefly

knew how to deploy part of the hardware system known as the

Convergence Systems Ltd. system and make it operational.

Plaintiff then learned that Davidson’s statement that he had

installed such a system for General Electric was false.

     In November 2016, Defendant Davidson said one aspect of

the project, the hoppers, was working fine, but still needed to be

tested with metal totes. In January 2017, in response to an

inquiry from Fiberteq, Firefly stated that the hoppers had not been

working since early December 2016 and that the problem had

nothing to do with metal totes. Firefly represented that it would

put an automatic restart in the software to prevent future issues of

this type. In March 2017, Firefly again found the hoppers were

down and, despite a weekend site visit from Davidson, only one of

the four hoppers was working the following Monday. Plaintiff paid



                             Page 8 of 22
for a third party to replace the readers and software for all four

hoppers because they were still not working.

     To continue the project moving forward, Plaintiff took steps to

perform work or hire others to perform work for which Firefly was

responsible. As of May 12, 2017, the costs and expenses incurred

as a result of Firefly’s inability or refusal to provide services totaled

$395,542.38. Firefly has refused to pay Plaintiff. In addition,

Firefly has demanded additional money from Plaintiff and

threatened to withhold what it committed to deliver if Firefly were

not paid additional money. Contrary to Defendant Davidson’s

promise that Plaintiff would own the software developed by Firefly

for the Fiberteq project, Firefly demanded that Plaintiff pay

additional money to license the software.

     Defendants Svoboda and Jouko Lahepelto, the Chairman of

Firefly, contacted Fiberteq in an attempt to obtain money to which

Firefly was not entitled. Further, on August 7, 2017, Firefly filed a

mechanic’s lien against Fiberteq’s property.

     The Second Amended Complaint contains six counts: Count

I, against Firefly, is a claim for breach of contract; Count II, against

Firefly, Davidson, and Svoboda, is a claim for fraudulent
                             Page 9 of 22
inducement and fraudulent misrepresentation; Count III, against

Firefly, Lahepelto, and Svoboda, is a claim for tortious interference

with prospective business relations; Count IV, against all of the

defendants, is a claim for unfair competition; Count V, against all

of the defendants, is a claim for quantum meruit; and Count VI,

against all of the defendants, is a claim for unjust enrichment.

                              IV. ANALYSIS

      Defendants have moved to dismiss Counts II, IV, V, and VI of

the Second Amended Complaint.

A.    Count II States a Claim for Fraudulent Inducement and
      Fraudulent Misrepresentation

      Defendants Firefly and Svoboda move to dismiss Count II, the

fraudulent inducement and fraudulent misrepresentation claim.3

Firefly and Svoboda argue that Plaintiff bases its claim for fraud on

the theory that Firefly and Svoboda misrepresented the time by

which they promised to complete projects. Firefly and Svoboda

assert that these statements, even if actually made, do not




3The elements of a fraudulent inducement and a fraudulent misrepresentation
claim are the same. Compare Enter. Recovery Sys., Inc. v. Salmeron, 401 Ill.
App. 3d 65, 72 (2010) (fraudulent inducement) with Doe v. Dilling, 228 Ill.2d
324, 342-43 (2008) (fraudulent misrepresentation).
                              Page 10 of 22
constitute fraud because the statements are statements of future

intention.

     Plaintiff responds that Defendant Davidson raised the same

argument in the first Motion to Dismiss and the Court rejected

that argument. Plaintiff asserts that, for the same reasons, the

Court should deny Defendants Firefly and Svoboda’s motion to

dismiss Count II.

     The Court agrees with Plaintiff. Judge Bruce previously

refused to dismiss Count II on the ground that the representations

were promises of future performance and not actionable. Judge

Bruce held that Plaintiff pled its claim of fraudulent

misrepresentation with the particularity required by Federal Rule

of Civil Procedure 9(b). In addition, Judge Bruce, quoting

McIntosh v. Magna Sys. Inc., 539 F. Supp. 1185, 1191 (N.D. Ill.

1982), held that, at this stage of the litigation, “[t]he specific

representations underlying the . . . agreement between the parties .

. . are not presently before the [c]ourt. We cannot dismiss a cause

of action based on representations, the specific terms of which we

have not yet examined.” Opinion at 16 (d/e 40). Firefly and



                             Page 11 of 22
Svoboda provide no basis for deviating from that ruling. Therefore,

the motion to dismiss Count II is denied.

B.   Count IV States an Unfair Competition Claim against
     Firefly, Lahepelto, and Svoboda But Not Against Davidson

     In Count IV, brought against all of the defendants, Plaintiff

alleges that the defendants’ wrongful acts constitute unfair

competition under Illinois common law.

     Although the common law tort of unfair competition

encompasses a broad spectrum of law, Illinois courts have not

specifically identified the elements of a common law unfair

competition claim. LG Elecs. v. Whirlpool Corp., No. 08 C 242,

2010 WL 3521785, at *2 (N.D. Ill. Sept. 1, 2010). Some courts

“have recognized that the allegations underlying a claim of tortious

interference with prospective economic advantage also suffice to

state a claim for unfair competition.” BlueStar Mgmt. v. the Annex

Club, LLC, No. 09 C 4540, 2010 WL 2802213, at *9 (N.D. Ill. July

12, 2010) (citing Zenith Elecs. Corp. v. Exzec, Inc., No. 93 C 5041,

1997 WL 223067, at *14 (N.D. Ill. Mar. 27, 1997)). Other courts

conclude that the common law unfair competition tort has been

codified by the Uniform Deceptive Trade Practices Act. LG Elec.,


                           Page 12 of 22
2010 WL 3521785, at *2 (citing cases); but see Custom Bus. Sys.,

Inc. v. Boise Cascade Corp., 68 Ill. App. 3d 50, 52 (1979) (noting

that “we are not inclined to dispute that there may be a cause of

action under certain aspects of the common law which are not

covered by the Uniform Deceptive Trade Practices Act”). When the

allegations are insufficient to state a cause of action for tortious

interference or deceptive trade practice, courts often find that the

same allegations are also insufficient to support an unfair

competition claim. See The Film & Tape Works, Inc. v.

JuneTwenty Films, Inc., 368 Ill. App. 3d 462, 473 (2006) (where

summary judgment was granted on the tortious inference claim,

the court disposed of the unfair competition claim without further

analysis); Custom Bus. Sys., 68 Ill. App. 3d at 53 (finding the

plaintiff did not set forth an unfair competition claim beyond the

allegations for a violation of the Uniform Deceptive Trade Practices

Act and affirming the dismissal of both claims).

     In the previous order on the motions to dismiss, Judge Bruce

found that Plaintiff failed to state a Deceptive Trade Practices Act

claim in what was Count IV of the First Amended Complaint.

Order at 20-21. The Court concluded, however, that because
                            Page 13 of 22
Plaintiff sufficiently alleged a common law cause of action for

tortious interference with prospective business relations, Plaintiff

stated an unfair competition claim. Id. at 22. Judge Bruce’s Order

does not explain, however, why the unfair competition claim

remained against Davidson in light of the fact that the Court

dismissed the tortious interference with prospective business

relations claim against Davidson for failure to state a claim.

     Defendant Davidson now moves to dismiss the unfair

competition claim on the ground that Plaintiff has not stated a

tortious interference with prospective business relations against

him. Plaintiff responds that the allegations supporting the

fraudulent inducement and fraudulent misrepresentation claim

establish facts sufficient to allege an unfair competition claim.

Resp. at 3 (d/e 49).

     While the elements of an unfair competition claim are

“elusive” (Wilson v. Electro Marine Sys., Inc., 915 F.2d 1110, 1118

(7th Cir. 1990)), Plaintiff does not explain how the allegations

supporting the fraudulent inducement and fraudulent

misrepresentation claim—which pertain to alleged false statements

by Davidson to Plaintiff to induce Plaintiff to act—constitute unfair
                            Page 14 of 22
competition. Generally, “unfair competition claims arise where one

business takes advantage of another’s resources and quashes

competition.” Anic v. DVI Fin. Servs., Inc., No. 01 C 0383, 2001

WL 477139, at *4 (N.D. Ill. May 3, 2001). As Plaintiff states neither

a Deceptive Trade Practices Act or tortious interference with

prospective business relations claim against Davidson, the Court

dismisses the unfair competition claim against Davidson.

     Defendants Firefly, Lahepelto, and Svoboda move to dismiss

Count IV for failure to state a claim because Plaintiff alleges a

claim for unfair competition without alleging trademark

infringement. Defendants assert that a claim for common law

unfair competition is generally only allowed as it pertains to a

claim of trademark infringement. Mem. at 4.

     However, Defendants’ only authority for such an assertion is

AHP Subsidiary Holding Co. v. Stuart Hale Co., 1 F.3d 611, 619

(7th Cir. 1993), which merely held that a “state unfair competition

claim is analyzed under the likelihood of confusion standard and

thus mirrors our infringement analysis.” And the Court has not

found any authority that an unfair competition claim is limited to

instances of trademark infringement. See, e.g., KJ Korea, Inc. v.
                            Page 15 of 22
Health Korea, Inc., 66 F. Supp. 3d 1005, 1012 (noting distinctions

between non-trademark related unfair competition and trademark-

related unfair competition). Therefore, the Court denies the motion

to dismiss Count IV filed by Defendants Firefly, Lahepelto, and

Svoboda.

C.   Count V States a Claim in Quantum Meruit Against
     Firefly But Fails to State a Claim Against Davidson,
     Lahepelto, and Svoboda

     All of the defendants seek to dismiss Count V, the quantum

meruit claim, asserting that Plaintiff failed to allege that Plaintiff

provided a benefit to Defendants. Davidson also argues that

Plaintiff fails to allege that Davidson accepted a benefit from

Plaintiff and that Plaintiff cannot state a claim for quantum meruit

because Plaintiff alleged the existence of a contract concerning the

same subject matter.

     To state a claim for quantum meruit, a plaintiff must allege

that (1) the plaintiff performed a service to benefit the defendant;

(2) the plaintiff did not perform the service gratuitously; (3) the

defendant accepted the service; and (4) no contract existed to

prescribe payment of the service. Rubin & Norris, LLC v.

Panzarella, 2016 IL App (1st) 141315, ¶ 36. However, a party
                             Page 16 of 22
cannot pursue a quantum meruit claim if an enforceable express

contract exists between the parties. Barry Mogul & Assocs., Inc. v.

Terrestris Dev. Co., 267 Ill. App. 3d 742, 750 (1994). Nonetheless,

a plaintiff can plead a quantum meruit claim and a breach of

contract claim in the alternative. See DeGeer v. Gillis, 707 F.

Supp. 2d 784, 799 (N.D. Ill. 2010); Fed. R. Civ. P. 8(d)(2)-(3).

     In this case, Plaintiff alleges that Plaintiff performed tasks

that Firefly had been “contracted” to perform (Sec. Am. Compl. ¶

75), that it would be unjust for Firefly to benefit from Plaintiff

completing Firefly’s “contractual obligations” (id. ¶ 78), and that

Firefly should compensate Plaintiff for Plaintiff’s work to complete

Firefly’s “contractual obligations” (id. ¶ 79). Plaintiff incorporated

by reference allegations that Plaintiff paid $47,579.50 to Firefly (id.

¶ 74 incorporating ¶ 27) and an additional $28,000 to Firefly in

reliance on Firefly’s misrepresentations regarding Firefly’s

experience and ability to implement the Fiberteq project (id. ¶ 32).

Plaintiff also alleges that Plaintiff’s efforts to complete Firefly’s

tasks prevented Fiberteq from seeking redress from Firefly directly

for Firefly’s faulty work, which benefited Firefly and its officers,

Davidson, Lahepelto, and Svoboda. (Id. ¶ 43).
                             Page 17 of 22
     While these allegations suggest the existence of a contract,

the allegations do not necessarily suggest the existence of a

contract between Plaintiff and Firefly. Moreover, Plaintiff

specifically failed to incorporate by reference in Count V those

allegations that supported the existence of a contract between the

parties. Therefore, the Court will not dismiss Count V on the basis

that Plaintiff pleaded the existence of a contract between the

parties.

     As for the argument that Plaintiff fails to allege a benefit to

Defendants, Plaintiff alleges that Plaintiff paid money to Firefly,

performed work Firefly was responsible for performing, and that

these efforts prevented Fiberteq from seeking redress against

Firefly. These facts are sufficient to allege that Plaintiff performed

a service to benefit Firefly. However, Plaintiff has not alleged any

facts to support the allegation that the individual defendants –

Davidson, Lahepelto, and Svoboda—received a benefit. The legal

conclusion that the officers of the corporation benefited from

Plaintiff’s assumption of Firefly’s tasks is insufficient. See, e.g.,

McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th

Cir. 2012) (“[A]llegations in the form of legal conclusions are
                             Page 18 of 22
insufficient to survive a Rule 12(b)(6) motion”). Therefore, the

claims against Davidson, Lahepelto, and Svoboda in Count V are

dismissed.

D.   Count VI States a Claim for Unjust Enrichment Against
     Firefly, Lahepelto, and Svoboda But Fails to State a Claim
     Against Davidson

     All of the defendants move to dismiss Count VI, the unjust

enrichment claim, for failure to state a claim. Plaintiff agrees to

the dismissal of Count VI against Davidson.

     Firefly, Lahepelto, and Svoboda move to dismiss Count VI on

the ground that Plaintiff alleges an express oral contract, which

precludes Plaintiff from pursuing this cause of action.

     To state a claim for unjust enrichment, “a plaintiff must

allege that the defendant has unjustly retained a benefit to the

plaintiff’s detriment, and that defendant’s retention of the benefit

violates the fundamental principles of justice, equity, and good

conscience.” HPI Health Care Servs., Inc. v. Mt. Vernon Hosp.,

Inc., 131 Ill.2d 145, 160 (1989). Because unjust enrichment is

based on an implied contract, the theory does not apply where an

express oral or written contract governs the parties’ relationship.

People ex rel. Hartigan v. E & E Hauling, Inc., 153 Ill.2d 473, 497
                            Page 19 of 22
(1992). A plaintiff may plead breach of contract and unjust

enrichment in the alternative but cannot include allegations of an

express contract in the unjust enrichment count. Guinn v.

Hoskins Chevrolet, 361 Ill.App.3d 575, 604 (2005).

     In Count VI, Plaintiff incorporated by reference allegations

that Davidson “proposed a solution that was premised on the use

of Convergency Systems Ltd. (“CSL”) hardware and software.” Sec.

Am. Compl. ¶ 80 incorporating ¶ 23. Plaintiff further alleges that

Davidson “affirmatively stated that Firefly had the technical

experience to complete the project.” Id. ¶ 32. Plaintiff paid

$47,579.50 to Firefly (id. ¶ 27) and an additional $28,000 to Firefly

in reliance on Firefly’s misrepresentations regarding Firefly’s

experience and ability to implement the Fiberteq project (id. ¶ 32).

Plaintiff alleges that Firefly received payments from Plaintiff for

work that it did not perform and received a mechanic’s lien on

Fiberteq’s property based upon allegations that money was due for

work that it did not perform. Id. ¶ 81.

     As with the quantum meruit claim, while the allegations

suggest the possibility of the existence of the contract, the claim

does not necessarily allege the existence of a contract that governs
                            Page 20 of 22
the relationship between Plaintiff and Firefly. See Prudential Ins.

Co. of Am. v. Clark Consulting, Inc., 548 F. Supp. 2d 619, 622

(N.D. Ill. 2008) (finding the plaintiff adequately alleged the unjust

enrichment claim as an alternative to a breach of contract claim

where it could reasonably be inferred the plaintiff was pleading in

the alternative and the unjust enrichment count did not refer to or

incorporate allegations referring to the contract between the

parties). Therefore, the Court will not dismiss Count VI on the

ground raised by Defendants Firefly, Lahepelto, and Svoboda. The

claim against Davidson in Count VI is dismissed, as Plaintiff

concedes that it is appropriate to dismiss Count VI as to Davidson.

Resp. at 4 (d/e 49).

                          V. CONCLUSION

     For the reasons stated, the Motions to Dismiss filed by Dr.

William Davidson (d/e 45) and Defendants RFID Resolution Team

Inc. d/b/a Firefly RFID Solutions, Jouko Lahepelto, and Jan

Svoboda (d/e 47) are GRANTED IN PART and DENIED IN PART.

The Court dismisses Counts IV, V and VI against Davidson and

Count V against Lahepelto and Svoboda without prejudice. The

following claims in the Second Amended Complaint remain:
                            Page 21 of 22
     (1) Count I against Firefly

     (2) Count II against Firefly, Davidson, and Svoboda

     (3) Count III against Firefly, Lahepelto, and Svoboda

     (4) Count IV against Firefly, Lahepelto, and Svoboda

     (5) Count V against Firefly

     (6) Count VI against Firefly, Lahepelto, and Svoboda

     Defendants shall file answers to the Second Amended

Complaint on or before March 12, 2019. Plaintiff shall file an

answer to the remaining allegations of the Counter-Complaint (d/e

28) on or before March 12, 2019.

ENTERED: February 26, 2019

FOR THE COURT:
                             s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                           Page 22 of 22
